 


109 HJ 79 IH: Disapproving the results of the review conducted by the Committee on Foreign Investment in the United States (CFIUS) into the purchase of Peninsular and Oriental Steam Navigation (P&O) by Dubai Ports World (DP World).
U.S. House of Representatives
2006-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
109th CONGRESS
2d Session
H. J. RES. 79 
IN THE HOUSE OF REPRESENTATIVES 
 
February 28, 2006 
Ms. Harman introduced the following joint resolution; which was referred to the Committee on Financial Services, and in addition to the Committees on Energy and Commerce and International Relations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
JOINT RESOLUTION 
Disapproving the results of the review conducted by the Committee on Foreign Investment in the United States (CFIUS) into the purchase of Peninsular and Oriental Steam Navigation (P&O) by Dubai Ports World (DP World). 
  
Whereas on February 13, 2006, the shareholders of the London-based Peninsular and Oriental Steam Navigation (referred to in this resolution as P&O) approved the acquisition of P&O by Dubai Ports World (referred to in this resolution as DP World) for $6,800,000,000;  
Whereas the transaction transfers P&O North America operations at 21 United States ports, including leasing agreements for terminal operations in New York, Newark, Baltimore, New Orleans, Miami, and Philadelphia;  
Whereas ensuring the security of United States port operations is critical to our Nation’s economic vitality and to national security;  
Whereas DP World is owned by the Government of Dubai, part of the United Arab Emirates;  
Whereas the United Arab Emirates, while our ally in the war on terrorism, has been used as a base for terrorist operations and financing, including in the planning of the attacks of September 11, 2001;  
Whereas the 12 member Committee on Foreign Investment in the United States (referred to in this resolution as CFIUS) conducted a review of the transaction within 30 days of formal notification and declined to open an investigation, issuing a statement of no objection to the sale on January 17, 2006; and  
Whereas Congress was not informed of or consulted with regarding this transaction and any potential national security implications; Now, therefore, be it  
 
That Congress— 
(1)disapproves the CFIUS review of the transaction referred to in this resolution; 
(2)directs CFIUS to withdraw its statement of no objection related to the transaction referred to in this resolution and to conduct a 45-day investigation, pursuant to section 721 of the Defense Production Act of 1950 (50 U.S.C. App. 2170) in order to ensure that the sale described in this resolution will not have an adverse effect on national security; and 
(3)directs CFIUS to brief Members of Congress on the findings of its investigation before the transaction is allowed to proceed. 
 
